Judge Ryland
delivered the opinion of the court.
The facts in this case are similar to those in the case of the State vs. *498Burt McKay, decided at this term. The defendants, Burt McKay and Hugh Gillespie, were indicted in the St. Louis criminal court together. The venue was changed to Jefferson circuit courtj separate trials were had, and the same points and questions arise in each case. The opinion, therefore, given in McKay’s case will answer for this case.
The judgment of the circuit court is reversed, and the cause is remanded with directions to grant a new trial.